


Exhibit 10.7

 

UNITED STATES CELLULAR CORPORATION
Amended and Restated Compensation Plan for Non-Employee Directors

Dated August 15, 2017

Recitals

The Board of Directors and shareholders of United States Cellular Corporation
(the “Company”) previously adopted a Restated Compensation Plan for Non-Employee
Directors, dated as of March 25, 2013 (the “2013 Restated Plan”). 

On August 15, 2017, the Board of Directors of the Company approved  amendments
to the 2013 Restated Plan (as amended, the “2017 Restated Plan”), to increase
the Stock Award (as defined below) from $80,000 to $100,000, effective March 1,
2017, and to make certain updates thereto.

The purpose of the 2017 Restated Plan is to provide appropriate compensation to
non-employee directors for their service to the Company and to ensure that
qualified persons serve as non-employee members of the Board of Directors.

The 2017 Restated Plan was approved pursuant to the authority granted in Section
2.20 of Article II of the Company’s By-Laws, which provides that the Board of
Directors shall have authority to establish reasonable compensation of
directors, including reimbursement of expenses incurred in attending meetings of
the Board of Directors.

Effectiveness of 2017 Restated Plan

The 2013 Restated Plan was approved by shareholders of the Company at the 2013
Annual Meeting of shareholders and was effective at that time, and the 2017
Restated Plan became effective as of the date of approval by the Board of
Directors on August 15, 2017. 

Board Service

Each director of the Company who is not an employee of the Company, Telephone
and Data Systems, Inc. (“TDS”), TDS Telecommunications Corporation or any other
subsidiary of TDS (“non-employee director”) will receive:

 1. An annual director’s retainer fee of $80,000, paid in cash (“Cash
    Retainer”).
 2. An annual award of $100,000 paid in the form of the Company’s Common Shares
    (“Stock Award”), which shall be distributed in March on or prior to March 15
    of each year, for services performed during the 12 month period that
    commences on March 1 of the immediately preceding calendar year and ends on
    the last day of February of the calendar year of payment.  The number of
    shares shall be determined on the basis of the closing price of the
    Company’s Common Shares, as reported in the New York Stock Exchange
    Composite Transaction section of the Wall Street Journal, for the first
    trading day in the month of March of the calendar year of payment.  (A
    director who is not a citizen of the United States may, at his or her
    election, receive such award in the form of cash.)
 3. A director’s meeting fee of $1,750 for each meeting attended and
    reimbursement of reasonable expenses incurred in connection with attendance
    at meetings of the Board of Directors, paid in cash.

Audit Committee Service

Each non-employee director who serves on the Audit Committee, other than the
Chairperson of such committee, will receive an annual committee retainer fee of
$11,000, a committee meeting fee of $1,750 for each meeting attended and
reimbursement of reasonable expenses incurred in connection with attendance at
meetings of the Audit Committee.  The Audit Committee Chairperson will receive
an annual committee retainer fee of $22,000, a committee meeting fee of $1,750
for each meeting attended and reimbursement of reasonable expenses incurred in
connection with attendance at such meetings.

Long-Term Incentive Compensation Committee Service

Each non-employee director who serves on the Long-Term Incentive Compensation
Committee, other than the Chairperson of such committee, will receive an annual
committee retainer fee of $7,000, a committee meeting fee of $1,750 for each
meeting attended and reimbursement of reasonable expenses incurred in connection
with attendance at meetings of the Long-Term Incentive Compensation Committee. 
The Long-Term Incentive Compensation Committee Chairperson will receive an
annual committee retainer fee of $14,000, a committee meeting fee of $1,750 for
each meeting attended and reimbursement of reasonable expenses incurred in
connection with attendance at such meetings.

Other Meetings or Activities of Non-Employee Directors

The Board of Directors may also authorize the payment of fees and reimbursement
of reasonable expenses incurred in connection with other meetings (such as
meetings of the independent directors) or activities of the non-employee
directors.







 

 

 





Miscellaneous

Under the 2017 Restated Plan, annual retainers will be paid in cash on a
quarterly basis, as of the last day of each calendar quarter, and will
compensate the non-employee director for services performed during such calendar
quarter.

Fees for meetings of the board, committee meetings and other meetings and
activities will be paid in cash on a quarterly basis, as of the last day of each
calendar quarter, and will compensate the non-employee director for meetings and
activities attended during such calendar quarter.

Non-employee directors shall timely submit for reimbursement their reasonable
expenses incurred in connection with meeting attendance or other activities, and
the Company shall reimburse such expenses within two weeks after submission.

The directors of the Company shall have the authority without further
shareholder approval to amend this plan from time to time, including amendments
to increase the amount of the compensation payable in Common Shares from time to
time, provided that the total number of Common Shares issued under the plan
shall not exceed the number previously approved by shareholders of the Company.

Shareholders of the Company previously approved the issuance of up to 200,000
Common Shares under the 2013 Restated Plan, 154,318 of which remain unissued as
of the above date. 

Unless otherwise approved by shareholders of the Company, the total number of
Common Shares that may be issued under the 2017 Restated Plan shall not exceed
such 154,318 Common Shares.

Pursuant to Section 303A.08 of the New York Stock Exchange Listed Company
Manual, the authorization to issue Common Shares under this plan shall expire
ten years after the date of shareholder approval of such shares on May 14, 2013,
unless reapproved by shareholders. If for any reason shares cannot be issued
under this plan pursuant to the requirements of the New York Stock Exchange or
otherwise, the value of such shares that cannot be issued shall be paid in the
form of cash.




 

 

 
